Citation Nr: 1534863	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected obstructive sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disorder (GERD).

3.  Entitlement to an initial compensable disability rating for service-connected hypertension.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for GERD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

In August 2007, the RO denied service connection for a skin and left knee disorders.  The Veteran filed a notice of disagreement in May 2008 and the RO issued a Statement of the Case in March 2009.  The Veteran filed a substantive appeal in April 2009.

In December 2008, the RO granted service connection for hypertension, rated as noncompensable, and denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement with the initial disability rating for hypertension and the denial of service connection for hearing loss in January 2009, and in April 2010, the RO issued a Statement of the Case.  The Veteran filed a substantive appeal in May 2010.

In March 2009, the RO granted service connection for obstructive sleep apnea, rated at 50 percent.  In April 2009, the Veteran filed a notice of disagreement with respect to the initial disability rating, and in February 2010, the RO issued a Statement of the Case.  The Veteran submitted a substantive appeal in March 2010.

In June 2010, the RO granted service connection for GERD, rated as 10 percent.  In July 2010, the Veteran filed a notice of disagreement with the initial disability rating, and in November 2010, the RO issued a Statement of the Case.  The Veteran submitted a substantive appeal in December 2010.

In December 2010, the Veteran filed a statement claiming an earlier effective date than February 25, 2010, for the grant of service connection for GERD.  He also indicated that the August 2007 rating decision denying service connection for GERD contained CUE.  In March 2012, the RO denied the CUE claim, and in July 2012, the Veteran filed a notice of disagreement.  The RO issued a Statement of the Case in July 2012, and the Veteran submitted a substantive appeal in July 2012.  With respect to the earlier effective date claim, the RO did not issue a rating decision.  Rather a Statement of the Case was sent to the Veteran, dated in January 2012, and the Veteran filed a substantive appeal in January 2012.

The Board previously considered this appeal in November 2013, and remanded the issues of entitlement to service connection for left knee and skin disorders, as well as increased ratings for GERD, sleep apnea, and an earlier effective date for service-connected GERD for further development.  That development was completed, and the case returned to the Board for further appellate review.  The Veteran appealed part of the Board's November 2013 decision regarding its denial of entitlement to service connection for bilateral hearing loss, an initial compensable rating for service-connected hypertension, and whether there was clear and unmistakable error (CUE) in an August 22, 2007, rating decision that denied entitlement to service connection for GERD to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a memorandum decision-affirming the Board's denial of the Veteran's motion to revise the August 2007 RO decision on the basis of CUE, and vacating the decision with respect to the issues of an initial compensable evaluation for service-connected hypertension, and service connection for bilateral hearing loss, and remanding these two matters to the Board for further action.


In this case, the Board notes that the claims for higher initial disability ratings remain in controversy because the ratings assigned remain less than the maximum available benefits awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issues of entitlement service connection for skin and left knee disorders, as well as higher disability ratings for obstructive sleep apnea and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hypertension has not been shown to be productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor has there been a showing that he has a history of diastolic pressure predominantly 100 or more with required use of continuous medication for control.
 
2.  The Veteran does not have a hearing loss disability for VA compensation purposes.

3.  In December 2010, the Veteran filed a statement claiming an effective date earlier than of February 25, 2010, for the grant of service connection for GERD.

4.  The Court affirmed the Board's November 2013 decision that denied the Veteran's motion for clear and unmistakable error (CUE) regarding the denial of this issue in an August 2007 rating decision.  The Veteran's claim for an earlier effective date for service-connected GERD is now freestanding and must be dismissed because it was not timely appealed.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2014).
 
2.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.

3.  The claim for an effective date prior to February 25, 2010, for the grant of service connection for GERD is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Rating for Hypertension

The Veteran asserts that a higher initial disability rating is warranted for his service-connected hypertension.  The Veteran's hypertension is currently rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In every instance in which the Ratings Schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.
 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating.  As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  

Review of the medical evidence of record fails to demonstrate that the Veteran's diastolic pressure has been predominantly 100 or more, his systolic pressure has been predominantly 160 or more, or that he had required continuous medication for a history of diastolic pressure predominantly 100 or more.  For example, private treatment records dating from March 2006 to August 2006 indicate blood pressure readings of 124/80, 142/82, 136/98, 131/80, 140/102, 138/104, 136/78, and 120/80.  VA treatment records dated in October 2011 and November 2011 indicated blood pressure readings of 136/84, 142/94, and 144/90.  One October 2011 reading was 166/88.  Home readings were indicated to be 125-138/82-93.  The VA treatment records indicate that the Veteran was not taking medication.  

On VA examination in October 2009, the examiner indicated that, while the Veteran had been taking medication for hypertension in service, he was not taking medication for his condition at that time.  Blood pressure readings in the examination were 144/67, 148/70, and 140/67.  A VA examination report dated in January 2012 found that the Veteran was taking medication for his hypertension.  Blood pressure readings were 120/80, 120/78, and 120/78.  The examiner stated that the Veteran's "chest x-ray is normal.  His electrocardiogram shows J-point ST segment elevation in the anterior leads which most likely represents variant repolarization abnormalities with associated anterolateral ST segment T-wave inversion rather than ischemia.  He is not symptomatic."  The Board finds this medical opinion highly probative of the Veteran's current condition and lack of increase in symptoms for this disability because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on a review of the complete evidence of record, the Board finds that a compensable disability rating for hypertension under Diagnostic Code 7101 is not warranted.  The medical evidence demonstrates that the Veteran's blood pressure readings throughout the period on appeal more closely approximate the criteria for the current noncompensable rating.  Specifically, the Board notes that for most of the appeal period the Veteran was not taking medication for his hypertension.  Recently, he was noted to be back on medication.  However, there is no indication that he ever had predominant diastolic readings of 100 or more, or predominant systolic readings of 160 or more.  The January 2012 VA examiner also found the Veteran to be asymptomatic regarding the findings on his electrocardiogram, as well as for other diagnostic testing performed for hypertension at that time.  For these reasons, the Board concludes that the Veteran's hypertension does not more nearly approximate the criteria for a compensable disability rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's hypertension.  However, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Finally, the Board finds that the Veteran's hypertension does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an "extra-schedular" disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's hypertension is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the claim will not be referred for extra-schedular consideration. 

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's hypertension disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's hypertension has been no more than 0 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service treatment records do not indicate that the Veteran had hearing loss in service.  In addition, there is no record of hearing loss within one year of service.  

In order to determine whether the Veteran has bilateral hearing loss that is related to his active service, he was afforded a VA examination in September 2009.  The Veteran reported working in aviation maintenance during service.  Hearing protection was noted to have been used when required.  He denied significant non-military noise exposure.  Upon examination, the Veteran was not found to have hearing loss for VA purposes in either ear as defined by 38 C.F.R. § 3.385.  He was diagnosed as having hearing within normal limits, bilaterally.  Word recognition ability was indicated to be excellent, bilaterally.  The examiner stated that there was no bilateral hearing loss significant for VA purposes or related to in-service noise exposure. 

The Veteran's outpatient treatment records were reviewed.  One audiogram from March 2006 was found, but this also did not show test results indicating hearing loss for VA purposes.  Another private treatment record from May 2006 indicates that the Veteran endorsed moderate ear pressure "right worse than left."  The treating physician listed the Veteran's hearing as "conversational speech rarely or never misunderstands words."  The physician also listed the results of diagnostic tests that were completed during this visit as, "Audiometry: Pure tone air thresholds.  Both ears-conductive hearing loss.  Tympanometry: bilateral (when ears are same) is Type B (extreme negative pressure; >-250mm H2O, flat curve)."  However, this examination does not indicate the actual decibel levels of hearing loss or whether audio testing was conducted in accordance with the procedures outlined in 38 C.F.R. § 3.385.  There is also no medical opinion regarding a possible nexus to service.  As a result, this report does not serve to substantiate the claim.

In this case, the Board notes that the September 2009 VA examiner did not examine the Veteran claims file in connection with his examination and report.  In such a case, remand for review and comment on the claims file would usually be warranted.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  However, in this case, a review of the claims file would not change the objective testing results indicating no current hearing loss for VA purposes.  In this regard, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, is not necessary in this case to successfully evaluate the Veteran's claim.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for bilateral hearing loss.  The Veteran has not exhibited a hearing loss disability for VA compensation purposes either in service or since separation from active duty.  Absent a showing of current disability, service connection is not for application.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be 

accompanied by evidence which establishes that the claimant currently has the claimed disability").  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the VA medical opinion, based as it was on an examination of the Veteran, is most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that he has hearing loss related to his active service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and are within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d at 1377 (lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions such as diagnosing bilateral hearing loss for VA purposes.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board further finds that questions regarding the diagnosis of a disability and the relationship between such disability and military service are complex in nature.  Id.  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds the Veteran's statements to be of no probative value as he is not competent to opine on such a complex medical question.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Service-Connected GERD

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for gastroesophageal reflux disease (GERD), he filed a statement in December 2010 claiming an effective date earlier than February 25, 2010, for the grant of service connection for GERD.  This statement was filed more than one year after the rating decision was issued.  The Veteran's December 2010 statement also indicated that the August 2007 rating decision denying service connection for GERD contained CUE.  In March 2012, the RO denied the CUE claim, and in July 2012, the Veteran filed a notice of disagreement.  The RO issued a Statement of the Case in July 2012, and the Veteran submitted a substantive appeal in July 2012.  

With respect to the earlier effective date claim, the RO did not issue a rating decision.  Rather, a Statement of the Case was sent to the Veteran, dated in January 2012, and the Veteran filed a substantive appeal in January 2012.  The Board previously found that the January 2012 Statement of the Case was the first adjudication of this issue by the RO and, therefore, the January 2012 substantive appeal was viewed as the Veteran's notice of disagreement with this decision.  Subsequent to January 2012, the RO had not issued to the Veteran an additional Statement of the Case with respect to this issue.  Accordingly, the Board remanded this issue in November 2013.  Since that time the RO has substantially complied with the remand directive to furnish the Veteran a Statement of the Case regarding the issue of entitlement to an earlier effective date for the grant of service connection for GERD, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal. 

Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  Accordingly, the Veteran's claim for an earlier effective date is a freestanding claim because a timely substantive appeal was not received, and must be dismissed as a result.  Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for hypertension.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2008, prior to the initial adjudication of the service connection claim for bilateral hearing loss, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claim for bilateral hearing loss in September 2009, and for his initial rating claim for hypertension in October 2009 and January 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2013.  The Board instructed the AOJ to provide the Veteran with a Statement of the Case for entitlement to an earlier effective date for service-connected GERD and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that properly adjudicated this issue.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to an initial compensable disability rating for service-connected hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to February 25, 2010, for the grant of service connection for GERD is dismissed.


REMAND

Unfortunately, the Veteran's claims for entitlement to higher initial disability ratings for sleep apnea and gastroesophageal reflux disease (GERD), as well as service connection for left knee and skin disorders must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board previously remanded the Veteran's claims for higher initial disability ratings for sleep apnea and gastroesophageal reflux disease,  as well as service connection claims for a left knee disability and skin disorder in order to provide the Veteran with adequate, updated VA examinations.  For the initial disability rating issues, the Board specifically instructed that the claims file "must be made available to the examiner for review in conjunction with the examination.  The examiner must state [in] the examination report that the claims file was reviewed."  The Board also specifically stated that the claims file "must be made available to and reviewed by the examiner in conjunction with the examination," for the two service connection issues on remand.  

In all four VA examinations conducted, the examiner specifically stated that the claims file was unavailable for review.  The Board finds that the prior remand directives were not substantially complied with in this regard because without the ability to review the claims file, the March 2014 VA examination opinions are inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Furthermore, the evidence in the claims file may be pertinent to helping the examiner assess the Veteran's service-connected disabilities and also might aid in determining whether a nexus exists for the two service connection issues. Thus, the Board cannot say that the Veteran has not been prejudiced by the failure to review the claims file.  

Accordingly, these matters are REMANDED for the following action:

1.  Return the file to the previous examiner who provided the March 2014 VA examinations, if available, in order to obtain additional addendum opinions that assess the current nature and severity of his service-connected obstructive sleep apnea and GERD.  

If the original VA examiner who offered the previous opinion is unavailable, a new examiner may be assigned to address the requested opinion.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination.  Relevant private medical evidence was previously made unavailable to the examiner and is now incorporated in the Veteran's VBMS record.  The examiner should state in the examination report whether the claims file was reviewed and should address the following question:

Does review of the claims file alter your opinion with respect to the severity of the service-connected obstructive sleep apnea or GERD?  

Re-examination of the Veteran is not required unless the examiner determines this is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

2.  Return the file to the previous examiner who provided the March 2014 VA examinations, if available, in order to obtain additional addendum opinions for the purposes of determining whether the Veteran has had a diagnosed skin disability or a left knee disability at any time since 2007, and whether such conditions are related to the Veteran's period of active service.  If the original VA examiner who offered the previous opinion is unavailable, a new examiner may be assigned to address the requested opinion.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Examination of the Veteran is not required unless the examiner determines this is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The VA examiner should provide the following addendum opinions as to: 

(a)  Is it at least as likely as not that the Veteran has been diagnosed with a skin disorder or a left knee disorder at any time since 2007?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has been diagnosed with a skin disorder or left knee disorder  since 2007, is it at least as likely as not that such disorder had its onset during active service, within one year of separation from active service, or otherwise caused by or aggravated by the Veteran's active service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, including records contained in the Veteran's virtual file.  

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  If the examiner rejects the Veteran's reports of symptomatology, he or she should provide a reason for doing so.

The absence of evidence of treatment for a skin disorder or a left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The rationale for any opinion offered must be provided.  If the examiner cannot provide a nexus opinion without resorting to speculation, the examiner should explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


